Citation Nr: 0103041	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 573	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
to include arthritis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from January 1942 to January 
1946.  This appeal arises from a February 1999 rating 
decision, in which the RO denied a rating in excess of 10 
percent for the veteran's service-connected left knee 
disorder, to include arthritis.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the veteran is contending that his service-
connected left knee disorder, to include arthritis, is more 
disabling than reflected by the current 10 percent rating.  
In a written statement, dated in August 1998, he indicated 
that he was receiving medical treatment for his knees at the 
VA outpatient clinic in Lowell, Massachusetts (Lowell VAOPC).  
Subsequently, records of medical treatment of the veteran at 
the Lowell VAOPC, dating from August 1996 to August 1998, 
were associated with the claims folder.  

In a written statement, dated in September 1999, the veteran 
indicated that he "had been treated" at the Lowell VAOPC; 
implying that he had received VA medical treatment at the 
Lowell VAOPC subsequent to August 1998.  The record does not 
show that an attempt has been made to obtain the most recent 
records of medical treatment of the veteran's service-
connected left knee disorder.  Even prior to the enactment of 
the VCAA, the United States Court of Appeals for Veterans 
Claims (Court) had held that the duty to assist claimants in 
obtaining and developing available facts and evidence to 
support their claims includes obtaining medical records to 
which the claimant has referred and obtaining adequate VA 
examinations; the Court has also stated that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Given the 
redefined obligations of VA, pursuant to the VCAA, to assist 
claimants in the development of their claims, the Board 
concludes that records of VA medical treatment for the 
veteran's knees dating since August 1998 should be obtained 
and associated with the claims folder.  

The veteran was accorded a VA orthopedic examination in April 
2000.  In written instructions forwarded in connection with 
the examination request, the RO directed that the pertinent 
medical records be reviewed by the examiner in connection 
with the examination.  The examination report does not 
indicate whether the examiner reviewed the claims folder in 
connection with the examination of the veteran.  In this 
regard, the Court has held that, fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

On VA orthopedic examination in April 2000, the examiner 
reported that the veteran's complaints included chronic left 
knee pain.  The veteran reported that his primary medical 
treatment was being provided at the Lowell VAOPC.  On 
clinical evaluation, the veteran's gait was described as 
frail, it was noted that his posture was stooped, and that he 
needed assistance in order to rise from his chair.  The 
examiner reported that there were bony deformities over the 
tibial plateau and femoral condyles bilaterally.  The 
veteran's knees were described as prominent relative to his 
thighs, and the examiner noted that there appeared to be some 
thigh muscle atrophy bilaterally.  The examiner further 
indicated that there was no soft tissue swelling or joint 
fluid accumulation.  The examiner's diagnoses included 
degenerative joint disease of the left knee, and left 
quadriceps muscle atrophy secondary to the degenerative joint 
disease.  The examiner noted that x-ray examination of the 
knees had been requested.  

On VA x-ray study of the veteran's knees in April 2000, the 
clinical findings included mild narrowing of all three 
compartments of the left knee.  The examiner opined that the 
veteran has mild degenerative changes in the knee joints, 
which are symptomatic.  

The examining physician who conducted the VA orthopedic 
examination of the veteran in April 2000 prepared a 
handwritten May 2000 addendum to the April 2000 examination 
report.  The examiner indicated that information regarding 
the range of motion of the veteran's left knee, left knee 
pain, weakness, or lack of endurance following repetitive use 
of his knees had been requested.  The examiner explained that 
clinical findings from the April 2000 examination report 
showed that the veteran is having a considerable amount of 
pain, and is very weak, as evidenced by the fact that he 
required assistance to rise from his chair.  The examiner 
further opined that the veteran's stooped posture was an 
indication that he has little or no endurance.  The examiner 
characterized the veteran's left knee disorder as 
degenerative, rather than inflammatory and, as such, the left 
knee disorder would not likely result in problems with 
flareups.  The examiner opined that the veteran's left knee 
disorder was likely to be manifested by what was described as 
a steady downward progression of signs and symptoms.  

The examining physician who conducted the April 2000 VA 
orthopedic examination of the veteran also prepared a 
typewritten May 2000 addendum to the April 2000 examination 
report.  The examiner was unable to recall the range of 
motion of the veteran's left knee.  Given that the report of 
the April 2000 VA examination indicated that the veteran was 
sitting in a chair, the examiner surmised that he had left 
knee and right knee flexion of at least 90 degrees, but the 
examiner was unable to provide further information about the 
range of motion of the veteran's left knee.  

The Board notes that, the General Counsel of VA has issued a 
precedent opinion, indicating that a veteran who has 
arthritis and instability in his knees may receive separate 
ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  Moreover VA's 
General Counsel has since held that, separate ratings for 
arthritis and instability of the knees are only warranted in 
such cases when the veteran has limitation of motion in his 
knees sufficient to meet the criteria for a zero-percent 
rating under Diagnostic Codes 5260 or 5261, or (consistent 
with the Court's holding in DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995) and 38 C.F.R. §§ 4.40, 4.45 and 4.59) where 
there is probative evidence showing that the veteran 
experiences painful motion attributable to arthritis.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  In this case, there are no 
reported clinical findings as to the range of motion of the 
left knee on the most recent VA orthopedic examination of the 
veteran, no reported clinical findings as to any limitation 
of his left knee's range of motion attributable to arthritis, 
and no reported clinical findings as to left knee subluxation 
and/or instability.  

In light of the foregoing, the RO should obtain and associate 
with the claims file all current VA and other pertinent 
records.  Then, the veteran should be undergo VA orthopedic 
examination to ascertain the current level of severity of his 
service-connected left knee disorder, to include arthritis.  
The examiner should render findings in light of DeLuca, 
VAOPGCPREC 9-98 and VAOPGCPREC 23-97, and the RO should 
consider these factors in evaluating the disability.  
Further, the RO should also ensure that all notification and 
development requirements of the Veterans Claims Assistance 
Act of 2000 are met.    

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of medical treatment of the 
veteran from the VA outpatient clinic in 
Lowell, Massachusetts (particularly, 
records developed since August 1998), as 
well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any such records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims 
folder, and the veteran and his 
representative should be so notified.  

2.  After associating all evidence 
received pursuant to the above-requested 
completion of the above development, the 
veteran should be accorded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected left knee disorder, to include 
arthritis.  The examining physician must 
review the claims folder, to include a 
copy of this REMAND, and the report 
should reflect consideration of the 
veteran's pertinent medical history.  All 
appropriate tests and studies, to include 
X-rays and range of motion studies (the 
latter expressed in degrees, with normal 
ranges provided for comparison purposes) 
should be conducted.  Moreover, all 
clinical findings should reported in 
detail.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
left knee disability.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
indicate whether, in addition to 
arthritis, the veteran has lateral 
instability and/or recurrent subluxation 
of the left knee.  Finally, the examiner 
should provide an assessment of the 
severity of the veteran's left knee 
disability, addressing the impact of the 
veteran's left knee on his ability to 
obtain or retain substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed should be set 
forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should then review the veteran's claim 
for an increased rating for a left knee 
disorder, to include arthritis, in light 
of all pertinent evidence, and legal 
authority, to specifically include that 
cited to herein.  Adjudication of the 
claim should include consideration of 
functional loss due to pain and other 
factors, consistent with DeLuca, cited to 
above; and whether separate evaluations 
for arthritis and instability are 
warranted, pursuant to VAOPGCPRECs 9-98 
and 23-97.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

6.  Unless the benefits sought are granted 
to the veteran's satisfaction, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



